     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 1 of 23


 1     DONALD SPECTER – 083925                             MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                                JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                           ERNEST GALVAN – 196065
       PRISON LAW OFFICE                                   LISA ELLS – 243657
 3     1917 Fifth Street                                   THOMAS NOLAN – 169692
       Berkeley, California 94710-1916                     JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                           MICHAEL S. NUNEZ – 280535
                                                           JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                             MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                         CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                              ALEXANDER GOURSE – 321631
       Ed Roberts Campus                                   AMY XU – 330707
 7     3075 Adeline Street, Suite 210                      ROSEN BIEN
       Berkeley, California 94703-2578                     GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                           101 Mission Street, Sixth Floor
                                                           San Francisco, California 94105-1738
 9                                                         Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                     UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                                  Case No. 2:90-CV-00520-KJM-DB
16                      Plaintiffs,                        PLAINTIFFS’ REQUEST FOR LEAVE
                                                           TO FILE OBJECTIONS, AND
17                 v.
                                                           PLAINTIFFS’ OBJECTIONS TO
18 GAVIN NEWSOM, et al.,                                   DEFENDANTS’ RESPONSE TO
                                                           DECEMBER 17, 2020 ORDER RE
19                      Defendants.                        CQIT INDICATORS
20                                                         Judge: Hon. Kimberly J. Mueller
21
22
23
24
25
26
27
28
     [3707891.2]

                                      PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 2 of 23


 1               PLAINTIFFS’ REQUEST FOR LEAVE TO FILE OBJECTIONS TO
               DEFENDANTS’ RESPONSE TO DECEMBER 17, 2020 ORDER RE CQIT
 2                                   INDICATORS
 3                 Pursuant to this Court’s Order of December 24, 2020, ECF No. 7003, Plaintiffs
 4 request leave to file the objections stated below to Defendants’ March 17, 2021 filing
 5 captioned “Defendants’ Response to December 17, 2020 Order Re CQIT Indicators,” at
 6 ECF No. 7089. Plaintiffs’ counsel has previously provided the substance of the objections
 7 stated below in letters and emails to Defendants’ counsel and the Special Master dated
 8 February 18, 2021, March 10, 12, and 15, 2021. Party counsel and the Special Master met
 9 and conferred regarding these issues seven times--on January 12, 2021, January 26, 2021,
10 February 9, 2021, February 23, 2021, March 9, 2021, March 11, 2021 and March 15, 2021.
11                 In the objections stated below, Plaintiffs request that the Court reject the list of
12 “key” indicators filed at Docket No. 7089 and direct Defendants to develop a
13 comprehensive list in compliance with the Court’s orders of September 3, 2020 and
14 December 17, 2020.
15
16 DATED: March 23, 2021                             Respectfully submitted,
17                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
18
19                                                   By: /s/ Ernest Galvan
20                                                       Ernest Galvan

21                                                   Attorneys for Plaintiffs
22
23
24
25
26
27
28
     [3707891.2]

                                     PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 3 of 23


1                                                TABLE OF CONTENTS
                                                                                                                                  Page
2
3 PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ RESPONSE TO DECEMBER
       17, 2020 ORDER RE CQIT INDICATORS .............................................................. 1
4
       A.     KEY INDICATORS ARE NOT LIMITED TO THOSE IN CQIT;
5             THEY ALSO INCLUDE INDICATORS SEPARATELY
              REPORTED TO THE COURT AND THOSE USED IN THE ASU
6             EOP HUB AND PSU CERTIFICATION PROCESS. ................................... 1
7                  B.   DEFENDANTS’ LIST OMITS MANY KEY INDICATORS THAT
                        ARE ALREADY PART OF CQIT. ................................................................ 2
8
                        1.      “Treatment Attended” .......................................................................... 3
9
                        2.      “Programs with More Than One Type of Group Offered” .................. 4
10
                        3.      “SREs [Suicide Risk Evaluations] that Met All Audit Criteria”.......... 4
11
                        4.      “5-Day Follow-Ups With Documentation of Current
12                              Suicidality” ........................................................................................... 4
13                      5.      “Discharges from MHCB with Clinician Review of D/C
                                [Discharge] Summary” ......................................................................... 5
14
                        6.      “Percentage of Patients in Alt Housing with a Bed”............................ 5
15
                        7.      “IDTTs Meeting All Audit Criteria” .................................................... 6
16
                        8.      “IDTTs Observed in Which Management of Patients Resistant
17                              to TX [Treatment] is Addressed Through an Individualized TX
                                [Treatment] Intervention and Goals With Custody Input” .................. 6
18
                        9.      IDTTs with Measurable Treatment Goals” .......................................... 6
19
                        10.     “Patients Without Conflicting Diagnosis” ........................................... 6
20
                        11.     “EOP and CCCMS with No Provisional or Rule Out DX
21                              [Diagnosis] Over 90 Calendar Days” ................................................... 7
22                      12.     “RVRs issued in violation of Title 15 section 3317.2 or for
                                refusing to attend a ducated mental health appointment” .................... 7
23
                        13.     “RVRs Recommended for Mitigation That Were Mitigated” ............. 7
24
                        14.     “Percentage of RVRs that Were Mitigated” ........................................ 8
25
                        15.     “RVRs Requiring MHAs Where Officer Agreed with MH
26                              Clinicians Recommendation for Alternative Documentation of
                                Behavior”.............................................................................................. 8
27
                        16.     “Compare Percent of Inmate Overall that Received RVRs with
28                              Percentage of MH Inmates that Received RVRs” ............................... 8
     [3707891.2]
                                                                    i
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 4 of 23


1                       17.     “RVR MH Assessments Conducted in Private Setting” ...................... 8
2                       18.     “Use of Force Involving MH Inmates” ................................................ 8
3                       19.     “Warden Review of [Segregation] Cases Over 90 Days” .................... 9
4                       20.     “EOP Hub CCII and Captain Review for LOS Over 90 Days” ........... 9
5                       21.     “Percentage of Inmates with LOS Over 150 Days in which
                                ASU Case Reviews were Completed On Time” .................................. 9
6
                        22.     “Percentage of Initial ICCs Reviewed and Held within 10
7                               Calendar Days of Arrival” .................................................................. 10
8                       23.     “Percentage of ASU Welfare Check Summaries Reviewed and
                                Signed by Custody Supervisors” ........................................................ 10
9
                        24.     “High Refusers Due to Custody Reasons with Documented
10                              Plan of Action” ................................................................................... 10
11                      25.     “Percentage of Psych Tech Round Documentation That Meets
                                All Audit Criteria” .............................................................................. 10
12
                        26.     “Percentage of PT rounds Documented While at Cell Front” ........... 11
13
                        27.     “Psych Tech Rounds Where EC [Effective Communication]
14                              and Interaction with Patient are Achieved/Attempted and
                                Appropriate Referrals are Made as Indicated” ................................... 11
15
                        28.     “Percentage of Psych Tech Rounds meeting General Process
16                              Requirements” .................................................................................... 11
17                      29.     “Percentage of Nursing Staff Current with CPR Training” ............... 11
18                      30.     “Custody Officers with CPR Training” ............................................. 11
19                      31.     “Percentage of Peace Officers Observed to Carry their CPR
                                Mouth Shield” .................................................................................... 11
20
                        32.     “Percentage of Eligible MHSDS Patients Receiving Milestone
21                              Credits” ............................................................................................... 11
22                      33.     “Adequate Group Treatment Space” .................................................. 12
23                      34.     “Adequate IDTT Space” .................................................................... 12
24                      35.     “Adequate Individual Treatment Space”............................................ 12
25                      36.     “Percentage of Clinical Restraint Occurrences Meetings All of
                                the Audit Criteria” .............................................................................. 12
26
                        37.     “Seclusion Duration” and “Seclusion Rate” ...................................... 12
27
                   C.   REMEDIAL REQUIREMENTS FOR WHICH INDICATORS
28                      SHOULD BE DEVELOPED ........................................................................ 13
     [3707891.2]
                                                                    ii
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 5 of 23


1                       1.        Keeping Patients in the EOP Minimum of 90 Days After
                                  Segregation Discharge ........................................................................ 13
2
                        2.        Mental Health Crisis Bed Intake Assessments ................................... 13
3
                        3.        Psychiatrist Services Unit (PSU) Behavioral Incentive
4                                 Programs ............................................................................................. 14
5                       4.        Documentation of Custody-Clinical Contacts.................................... 14
6                       5.        5-Day Follow Ups After Discharge from Intermediate and
                                  Acute Inpatient Care. .......................................................................... 14
7
                        6.        CCCMS Class Members in Minimum Support Facilities
8                                 (MSFs) ................................................................................................ 14
9                       7.        Non-disciplinary Segregation (NDS) ................................................. 14
10                      8.        Controlled Versus Immediate Uses of Force ..................................... 15
11                      9.        Procedures for Mental Health Assessment of Inmate Indecent
                                  Exposure and Treatment for Exhibitionism ....................................... 15
12
                        10.       Least Restrictive Housing [LRH] in Inpatient Settings ..................... 15
13
     CONCLUSION.................................................................................................................... 16
14
     ORDERS REVIEWED ........................................................................................................ 16
15
     ACRONYMS AND ABBREVIATIONS USED ................................................................ 17
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3707891.2]
                                                                     iii
                                      PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 6 of 23


 1      PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ RESPONSE TO DECEMBER
 2                                 17, 2020 ORDER RE CQIT INDICATORS
 3                 Plaintiffs object to the list of “key” indicators filed by Defendants on March 17,
 4 2021 at Docket No. 7089. The Court directed Defendants to update the indicators in
 5 Defendants’ Continuous Quality Improvement Tool (“CQIT”) to account for requirements
 6 added to the Program Guides as memorialized by the filings at Docket No. 5864-1 (July
 7 30, 2018), and the Compendium of custody-related requirements at Docket No. 6431
 8 (December 19, 2019). If done in compliance with the Court’s orders, this was to be an
 9 additive process, capturing items agreed to after CQIT was developed during the period
10 between 2012 and 2017. Instead, Defendants have chosen to subtract requirements, to
11 remove items from its list of “key” indicators even where the items measure functions that
12 are absolutely necessary to protect class members from serious harm and death.
13                 As required by the Court’s orders, the Special Master has included Plaintiffs’
14 counsel in discussions regarding Defendants’ lists during the past several weeks.
15 Plaintiffs’ counsel has taken a practical approach. Plaintiffs’ counsel does not insist that
16 every single indicator is “key” to measuring compliance. Defendants, however, have gone
17 much too far in trimming the list of indicators, as explained below.
18                 A.     KEY INDICATORS ARE NOT LIMITED TO THOSE IN CQIT;
                          THEY ALSO INCLUDE INDICATORS SEPARATELY REPORTED
19                        TO THE COURT AND THOSE USED IN THE ASU EOP HUB AND
                          PSU CERTIFICATION PROCESS.
20
                   On September 3, 2020, this Court issued an order addressing benchmarks for
21
     compliance. (ECF No. 6846.) That Order identified several sources of benchmarks that
22
     currently lie outside CQIT. Plaintiffs have asked that these areas be added to CQIT so that
23
     Defendants can work with one centralized set of key indicators. Defendants have declined,
24
     and stated that they prefer to track and report compliance on these benchmarks separately.
25
     These non-CQIT indicators include:
26
                   1.     “Semi-annual mental health population projection plans” (ECF No. 6846 at
27 5.)
28                 2.     “[S]hort-term, intermediate and long-range bed plans” (Id.)
     [3707891.2]
                                                          1
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 7 of 23


 1                 3.    Staffing (Id. at 5, 21.)
 2                 4.    “Custody and Mental Health Partnership Plan (CMHPP)” (Id. at 6, 23.)
 3                 5.    “Transfer Timelines to Inpatient Care” (Id. at 20.)
 4                 6.    Transfer Timelines to Mental Health Crisis Bed Care (Id. at 21.)
 5                 7.    Suicide Prevention Measures (Id. at 21-22.)
 6                 8.    Transfers out of desert institutions (Id. at 23.)
 7                 In addition to the list above from the September 3, 2020 benchmarks order, any set
 8 of “key” indicators must also include the indicators that Defendants use for periodic
 9 certification of Administrative Segregation Unit (ASU) EOP Hubs and Psychiatric
10 Services Units (PSUs) under this Court’s order of April 10, 2014, which prohibited
11 housing of class members in certain restrictive units unless Defendants certify monthly that
12 the units meet Program Guide requirements. Coleman v. Brown, 28 F.Supp.3d 1068, 1109
13 (E.D. Cal. 2014). By definition, the indicators used in this process signal whether class
14 members can receive adequate care. They must be included as “key” indicators in any set
15 of benchmarks.
16                 Whatever happens with the CQIT “key” indicators, any set of benchmarks for
17 compliance will have to include indicators for the above-listed compliance areas that
18 Defendants have chosen to exclude from CQIT.
19                 B.    DEFENDANTS’ LIST OMITS MANY KEY INDICATORS THAT
                         ARE ALREADY PART OF CQIT.
20
                   Defendants have chosen a very limited list of “key” indicators, over the objection of
21
     Plaintiffs’ counsel during the meet and confer process in response to this Court’s orders of
22
     September 3, 2020 (ECF No. 6846) and December 17, 2020 (ECF No. 6996). The Court
23
     noted in the September 3, 2020 Order that “[t]he ‘key indicators’ in CQIT are likely
24
     equivalent to the material provisions of the Program Guide and the Compendium that may
25
     not be modified without court approval.” (ECF No. 6846 at 24 n.11.) In the briefing
26
     leading up to the December 17, 2020 Order, Defendants argued for a small set of key
27
     indicators, contending that some CQIT indicators only serve to “inspire best practices” and
28
     [3707891.2]
                                                          2
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 8 of 23


 1 thus should not be included in any set of benchmarks for constitutional compliance. (ECF
 2 No. 6996 at 5.) The December 17, 2020 Order stated that the CQIT indicators serve a dual
 3 purpose. First, they are part of the quality improvement program that is an essential
 4 component of the remedy. Second, they include “key” indicators that serve “separate
 5 remedial functions by facilitating assessment of the degree to which full implementation of
 6 the remedial plans in this action remains to accomplished.” Id. Both purposes require a
 7 comprehensive list that captures all functions necessary to prevent needless suffering and
 8 death among class members, and all parts of the remedy necessary to prevent such
 9 suffering and death.
10                 Plaintiffs have taken a practical and flexible approach to the “key” indicators task,
11 not insisting that every single CQIT indicator be included as “key,” but at the same time
12 pressing for indicators to be included as “key” if they directly measure whether class
13 members are receiving minimally adequate care, and whether the remedies ordered by this
14 Court are being implemented in an effective way.
15                 Below, Plaintiffs identify the CQIT indicators that remain missing from
16 Defendants’ list.
17                        1.     “Treatment Attended”
18                 Defendants contend that this indicator is “informational” only. They choose to
19 track only the “treatment offered.” Such an approach encourages only formal compliance.
20 “Treatment attended” should also be treated as key in order to ensure that treatment
21 obstacles such as scheduling, lock downs, and shortage of custody staff do not prevent the
22 actual provision of treatment. “Defendants’ ultimate constitutional obligation is to
23 provide the tens of thousands of seriously mentally ill inmates in their custody with ‘access
24 to adequate mental health care.’” (Dec. 17, 2020 Order, ECF No. 6996 at 8 (quoting
25 Coleman v. Wilson, 912 F. Supp. 1282, 1298 (E.D. Cal. 1995)).) Measuring whether
26 patients are actually attending treatment is a critical indicator of whether Defendants are
27 meeting this obligation.
28
     [3707891.2]
                                                          3
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 9 of 23


 1                        2.     “Programs with More Than One Type of Group Offered”
 2                 This indicator is shown as neither “key” nor “informational” in Defendants’ March
 3 17, 2021 filing because they propose to decommission it entirely from CQIT. This
 4 indicator should be kept in CQIT and treated as “key” to overall compliance.
 5                 Defendants contend that this indicator need not be “key” because it applies only to
 6 CCCMS programs. CCCMS patients, however, are the vast majority of the class.
 7 Providing adequate programs to the CCCMS patients prevents decompensation that results
 8 in persons needing the higher levels of care. The Program Guide requires that patients
 9 receive various scheduled structured therapeutic treatment activities. (See, e.g., Program
10 Guide at 12-3-3, 12-3-11 (CCCMS); 12-4-9 to 12-4-11 (EOP), ECF No. 5864-1 at 35, 43,
11 58-59.) If a program were to only provide one type of group (for example, only
12 recreational therapy, but no other therapeutic groups), that would signal it is falling below
13 the minimum treatment requirements mandated by the Program Guide. The indicator also
14 needs to be corrected to include EOP programs, which apparently are not currently
15 measured at all.
16                        3.     “SREs [Suicide Risk Evaluations] that Met All Audit Criteria”
17                 As the Special Master stated in his fourth suicide prevention re-audit report,
18 “[c]ompletion of suicide risk evaluations for inmates presenting as possible risks for
19 suicide must be automatic … because failure to complete such evaluations can result in
20 death by suicide within CDCR facilities.” (ECF No. 6879 at 19.) Indeed, the suicide
21 prevention report’s Recommendation 10, adopted by the Court, requires that “[e]ach
22 facility’s SPRFIT [Suicide Prevention and Response Focused Improvement Team] should
23 audit the quality of completed SREs on a monthly basis.” (See Dec. 24, 2020 Order, ECF
24 No. 7004 at 5.)
25                        4.     “5-Day Follow-Ups With Documentation of Current Suicidality”
26                 Adequacy of “five-day clinical follow-ups for MHCB, Alternative Housing, DSH,
27 and Psychiatric Inpatient Program (PIP) returns” is one of the Special Master’s suicide
28 prevention expert’s 19 Suicide Prevention Audit Checklist measures. (See Fourth Re-
     [3707891.2]
                                                          4
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 10 of 23


1 Audit, ECF No. 6879-1 at 35 n.10.) The requirement that “any CQI audit report of a
2 facility’s suicide prevention practices … contain data on all 19 suicide prevention
3 measures,” is part of the Fourth Re-Audit’s Recommendation 32, which has been adopted
4 by the Court. (See Special Master Report on Fourth Re-Audit, ECF No. 6879 at 24; Dec.
5 24, 2020 Order, ECF No. 7004 at 6.)
6                        5.     “Discharges from MHCB with Clinician Review of D/C
                                [Discharge] Summary”
7
                   The Program Guide requires that “[c]oncurrent with the implementation of the
8
     discharge plan or within 21 days of the inmate-patient’s discharge from the MHCB, the
9
     Chief of Mental Health at the institution where the inmate-patient was transferred will
10
     audit the implementation of the discharge plan and follow-up care.” (Program Guide at
11
     12-5-29, ECF No. 5864-1 at 99.) The Special Master’s suicide prevention expert
12
     highlighted the critical importance of discharge planning, including development of
13
     adequate safety plans, in his most recent audit. (See, e.g., Fourth Re-Audit, ECF No.
14
     6879-1 at 23-24.)
15
                         6.     “Percentage of Patients in Alt Housing with a Bed”
16
                   Policy 12.05.301 (“Housing of Patients Pending Mental Health Crisis Bed
17
     Transfer”), which is incorporated into the 2018 Program Guide at ECF No. 5864-1 at 342,
18
     requires that “[w]hile in alternative housing pending transfer, patients shall be provided at
19
     minimum, with a safety (no-tear) mattress ….” (Id. at 343.) Compliance with this policy
20
     has been lacking. As the Special Master’s suicide prevention expert has found, “suicidal
21
     inmates placed in alternative housing were often placed in hazardous, unsafe cells ….
22
     [M]any suicidal inmates were housed in these locations for more than 24 hours and
23
     oftentimes not provided a bunk, instead having to sleep on a mattress on the floor thus
24
     increasing the possibility that an otherwise suicidal inmate would deny their SI to avoid
25
     continued perceived punitive conditions.” (Fourth Re-Audit, ECF No. 6879-1 at 12-13.)
26
     The most recent audit found that long stays in alternative housing persist at some
27
     institutions. (Id.)
28
     [3707891.2]
                                                       5
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 11 of 23


 1                        7.     “IDTTs Meeting All Audit Criteria”
 2                 IDTTs are central to patients’ treatment at all levels of care and required under the
 3 Program Guide. (See, e.g., Program Guide at 12-4-1, ECF No. 5864-1 at 50 (“Critical
 4 components [of the EOP program] include: [a] comprehensive array of mental health
 5 services delivered within the framework of an [IDTT].”); 12-5-13, ECF No. 5864-1 at 83
 6 (IDTTs must occur “at least weekly” for MHCB patients). Several 2018 Program Guide
 7 pocket part policies highlight the numerous important functions of IDTTs. (See, e.g., 14-
 8 0128 Policy – Interdisciplinary Treatment Team (IDTT) Level of Care Decision 12.01.200,
 9 ECF No. 5864-1 at 235; 14-0303 Memo – Interdisciplinary Treatment Team (IDTT)
10 Review of Inmate-Patients Ability to Participate in Program Assignments, ECF No. 5864-
11 1 at 319.) Ensuring that IDTTs meet all audit criteria is “key” to determining whether
12 these material provisions of the Program Guide are met. In addition, this indicator is part
13 of Defendants’ ASU-EOP Hub and Psychiatric Services Unit periodic certification
14 process, another reason it should be included as “key” indicator.
15                        8.     “IDTTs Observed in Which Management of Patients Resistant to
                                 TX [Treatment] is Addressed Through an Individualized TX
16                               [Treatment] Intervention and Goals With Custody Input”
17                 See item number 7 above.
18                        9.     IDTTs with Measurable Treatment Goals”
19                 See item number 7 above.
20                        10.    “Patients Without Conflicting Diagnosis”
21                 The Program Guide requires that a patient’s “mental health treatment plan must
22 include a detailed description of the [patient’s] diagnosis.” (Program Guide at 12-4-8,
23 ECF No. 5864-1 at 57; see also Program Guide at 12-3-10, ECF No. 5864-1 at 42 (“The
24 treatment plan includes … a diagnosis”).) The Special Master’s most recent report found
25 that care in Defendants’ institutions was not sufficiently individualized to address patients’
26 clinical needs in part because “diagnoses in inmates’ records required clarification” and
27 “conflicting or multiple diagnoses required resolution.” (Special Master’s 28th Round
28 Report, ECF No. 7074 at 117-19.)
     [3707891.2]
                                                          6
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 12 of 23


 1                        11.    “EOP and CCCMS with No Provisional or Rule Out DX
                                 [Diagnosis] Over 90 Calendar Days”
 2
                   See item number 10 above.
 3
                          12.    “RVRs issued in violation of Title 15 section 3317.2 or for refusing
 4                               to attend a ducated mental health appointment”
 5                 This indicator is shown as neither “key” nor “informational” in Defendants’ March
 6 17, 2021 filing because they propose to decommission it entirely from CQIT. This
 7 indicator should be kept in CQIT and treated as “key” to overall compliance.
 8                 The prohibition on disciplining patients for refusing to attend treatment is a core
 9 part of the post-2013 remedy in use of force and inmate discipline. (See Compendium,
10 ECF No. 6431 at 5 (listing Title 15 section 3317.2 as a custody-related remedial measure);
11 2018 Program Guide, ECF No. 5864-1 at 241 (July 5, 2017 Memo – Mental Health
12 Appointment Refusals) & 250 (July 2016 CCHCS Memo – Scheduling and Access to Care
13 Procedure).) A system that imposes disciplinary sanctions in response to mental health
14 symptoms is not in compliance with the Eighth Amendment or this Court’s prior orders.
15                        13.    “RVRs Recommended for Mitigation That Were Mitigated”
16                 This indicator is shown as neither “key” nor “informational” in Defendants’ March
17 17, 2021 filing because they propose to decommission it entirely from CQIT. This
18 indicator should be kept in CQIT and treated as “key” to overall compliance.
19                 The Coleman RVR remedy includes mandatory diversion from the RVR process in
20 various instances set forth in Title 15 and the 2018 Program Guide, and discretionary
21 diversion in other instances where mental health impacted the behavior. (See, e.g.,
22 Compendium, ECF No. 6431 at 5 (listing Title 15 and DOM provisions related to the RVR
23 process); 2018 Program Guide, ECF No. 5864-1 at 241, 250; see also, e.g., May 4, 2015
24 Order in Response to the Special Master’s Report on CDCR’s Implementation of Policies
25 and Procedure on Rules Violation Reports, ECF No. 5305.) The Special Master’s most
26 recent report identified “multiple institutions [that] were noncompliant with basic
27 requirements of the RVR process.” (Special Master’s 28th Round Report, ECF No. 7074
28 at 156.) The requirement to provide and incorporate mental health input into the RVR
     [3707891.2]
                                                          7
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 13 of 23


 1 process is a dead letter if it is never or rarely acted upon. This indicator is key.
 2                       14.    “Percentage of RVRs that Were Mitigated”
 3                 This indicator is shown as neither “key” nor “informational” in Defendants’ March
 4 17, 2021 filing because they propose to decommission it entirely from CQIT. This
 5 indicator should be kept in CQIT and treated as “key” to overall compliance.
 6                 See numbers 12 and 13 above.
 7                       15.    “RVRs Requiring MHAs Where Officer Agreed with MH
                                Clinicians Recommendation for Alternative Documentation of
 8                              Behavior”
 9                 This indicator is shown as neither “key” nor “informational” in Defendants’ March
10 17, 2021 filing because they propose to decommission it entirely from CQIT. This
11 indicator should be kept in CQIT and treated as “key” to overall compliance.
12                 See numbers 12 and 13 above.
13                       16.    “Compare Percent of Inmate Overall that Received RVRs with
                                Percentage of MH Inmates that Received RVRs”
14
                   See numbers 12 and 13 above.
15
                         17.    “RVR MH Assessments Conducted in Private Setting”
16
                   See numbers 12 and 13 above. CDCR’s 2015 RVR policies, incorporated into the
17
     2018 Program Guide, require that the mental health assessor “[i]nterview the patient who
18
     is the subject of the RVR in a private setting.” (Oct. 21, 2015 Policy Re: RVR MHA
19
     12.07.601(P1), 2018 Program Guide, ECF No. 5864-1 at 262; cf. CCR Title 15, Section
20
     3317 (requiring “clinical input” in RVR process) (incorporated into Compendium, ECF
21
     No. 6431 at 5).)
22
                         18.    “Use of Force Involving MH Inmates”
23
                   The post-2013 remedies in this case include limitations on the use of force against
24
     persons with mental illness, and in situations where a person’s behavior is influence by
25
     symptoms of mental illness. In the related Armstrong litigation, the court has received
26
     evidence that Defendants are tolerating a pattern of practice of custody officers targeting
27
     mentally ill prisoners for improper uses of force. See Armstrong v. Newsom, 484 F. Supp.
28
     [3707891.2]
                                                         8
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 14 of 23


 1 3d 808 (N.D. Cal. 2020); Armstrong v. Newsom, 2021 WL 933106 (N.D. Cal. Mar. 11
 2 2021).
 3                       19.    “Warden Review of [Segregation] Cases Over 90 Days”
 4                 The Court found that confinement in administrative segregation units creates
 5 substantial risks of serious harm to the health and safety of all persons with serious mental
 6 illness, including and particularly persons at the EOP level of care. Coleman v. Brown, 28
 7 F. Supp. 3d 1068, 1093-95, 1103 (E.D. Cal. 2014). In recognition of these dangers, the
 8 Program Guide requires that
 9                       [i]nmate-patients housed in ASU for more than 90 days shall
                         be reviewed every 30 days outside of the ICC process, by the
10                       Facility Captain and Correctional Counselor II. The status of
                         each case, with detailed information regarding reasons for
11                       delays in the referral, disciplinary, classification, and/or
                         transfer process, shall be compiled and reviewed by the
12                       Warden or designee (Chief Deputy Warden, or Associate
                         Warden for Health Care). The Warden shall ensure that
13                       reviewers take action to resolve any issues that impact length
                         of stay in ASU.
14
     (Program Guide at 12-7-9, ECF No. 5864-1 at 133.) Class members face substantial risks
15
     of serious harm from prolonged administrative segregation conditions even if they receive
16
     a review of their placement every 30 days. The remedy uses timely reviews to mitigate the
17
     harms. In addition, this indicator is part of Defendants’ ASU-EOP Hub and Psychiatric
18
     Services Unit periodic certification process, another reason it should be included as “key”
19
     indicator.
20
                         20.    “EOP Hub CCII and Captain Review for LOS Over 90 Days”
21
                   See number 19 above.
22
                         21.    “Percentage of Inmates with LOS Over 150 Days in which ASU
23                              Case Reviews were Completed On Time”
24                 See number 19 above. This indicator measures the September 15, 2014 memo
25 mandating priority case-by-case review of all patients housed in ASU over 150 days. (See
26 2018 Program Guide at 5864-1 at 505.) Defendants clarified that this indicator measures
27 review of patients in all segregation settings (including SHU and PSU, as required by the
28 2018 Program Guide, ECF No. 5684-1 at 505-509).
     [3707891.2]
                                                        9
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 15 of 23


 1                       22.    “Percentage of Initial ICCs Reviewed and Held within 10
                                Calendar Days of Arrival”
 2
                   See number 19 above. The August 14, 2014 memo mandating that the ICC occur
 3
     within 10 days (incorporated into the 2018 Program Guide at ECF No. 5864-1 at 495) is
 4
     another remedy from the 2014 segregation trial. The 10 days plus 72 hours timeframe for
 5
     moving NDS patients out of segregation was ordered by the Court in 2014. (See Aug. 11,
 6
     2014 Order, ECF No. 5196 at 2 n.1.) This indicator is “key” to evaluating Defendants’
 7
     compliance with the August 2014 memo and 2014 Court orders.
 8
                         23.    “Percentage of ASU Welfare Check Summaries Reviewed and
 9                              Signed by Custody Supervisors”
10                 Welfare check compliance is one of the Special Master’s suicide prevention
11 expert’s 19 Suicide Prevention Audit Checklist measures. (See Fourth Re-Audit, ECF No.
12 6879-1 at 35 n.10.) Welfare checks are “key” to mitigating the substantial risks of serious
13 harm posed by administrative segregation environments. See Coleman v. Brown, 28 F.
14 Supp. 3d 1068, 1093-95, 1103 (E.D. Cal. 2014).
15                       24.    “High Refusers Due to Custody Reasons with Documented Plan
                                of Action”
16
                   This is required by the February 25, 2015 memo “Review of Refusal to Attend
17
     Mental Health Treatment By ASU EOP Hub and PSU Inmates,” incorporated into the
18
     2018 Program Guide at ECF No. 5864-1 at 437.
19
                         25.    “Percentage of Psych Tech Round Documentation That Meets All
20                              Audit Criteria”
21                 This is one of 19 Suicide Prevention Audit Checklist measures. (See Fourth Re-
22 Audit, ECF No. 6879-1 at 35 n.10.) The requirement that “any CQI audit report of a
23 facility’s suicide prevention practices … contain data on all 19 suicide prevention
24 measures,” is part of the Fourth Re-Audit’s Recommendation 32, which has been adopted
25 by the Court. (See Special Master Report on Fourth Re-Audit, ECF No. 6879 at 24; Dec.
26 24, 2020 Order, ECF No. 7004 at 6.)
27                 The suicide prevention expert’s Recommendation 20 (adopted by this Court) also
28 requires that “CDCR should develop a corrective action plan to ensure that supervising
     [3707891.2]
                                                       10
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 16 of 23


1 nursing staff regularly audits psych tech practices during daily rounds of mental health
2 caseload inmates in administrative segregation and during weekly and bi-weekly rounds in
3 the SHUs.” (See Dec. 24, 2020 Order, ECF No. 7004 at 6.) Like custody welfare checks,
4 psych tech rounding in administrative segregation units is “key” to mitigating the
5 substantial risks of serious harm posed by those environments. See Coleman v. Brown, 28
6 F. Supp. 3d 1068, 1093-95, 1103 (E.D. Cal. 2014).
7                        26.    “Percentage of PT rounds Documented While at Cell Front”
8                  See item number 25 above.
9                        27.    “Psych Tech Rounds Where EC [Effective Communication] and
                                Interaction with Patient are Achieved/Attempted and
10                              Appropriate Referrals are Made as Indicated”
11                 See item number 25 above.
12                       28.    “Percentage of Psych Tech Rounds meeting General Process
                                Requirements”
13
                   See item number 25 above.
14
                         29.    “Percentage of Nursing Staff Current with CPR Training”
15
                   See item number 25 above.
16
                         30.    “Custody Officers with CPR Training”
17
                   See item number 25 above.
18
                         31.    “Percentage of Peace Officers Observed to Carry their CPR
19                              Mouth Shield”
20                 See item number 25 above.
21                       32.    “Percentage of Eligible MHSDS Patients Receiving Milestone
                                Credits”
22
                   This is a key measure of material provisions of the 2018 Program Guide and
23
     Compendium that arose from the Hecker litigation. (See, e.g., 2018 Program Guide, ECF
24
     No. 6864-1 at 574 (September 24, 2015 Memo Re: EOP Milestone Credit Group Therapy)
25
     & 602; Compendium, ECF No. 6431 at 4 (“CCR Title 15, Section 3043.3, subdivision
26
     (f)(2), regarding Credit Earning. This regulation codifies provisions of the July 7, 2014,
27
     memo Milestone Completion Credits for Participants in the Mental Health Services
28
     [3707891.2]
                                                       11
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 17 of 23


 1 Delivery System at the Enhanced Outpatient Program Level of Care.”).)
 2                       33.    “Adequate Group Treatment Space”
 3                 As set forth in the Special Master’s 27th Round Report, shortages in adequate
 4 mental health treatment spaces negatively impact Defendants’ ability to provide adequate
 5 care. (See ECF No. 5779 at 126.) The Special Master recently found that “[t]hese
 6 challenges continued through the Twenty-Eighth Round.” (ECF No. 7074 at 175.)
 7 Defendants cannot meet their “ultimate constitutional obligation … to provide the tens of
 8 thousands of seriously mentally ill inmates in their custody with ‘access to adequate
 9 mental health care’” without adequate treatment space. (See Dec. 17, 2021 Order, ECF
10 No. 6996 at 8 (quoting Coleman v. Wilson, 912 F. Supp. 1282, 1298 (E.D. Cal. 1995).)
11                       34.    “Adequate IDTT Space”
12                 As noted above, lack of adequate IDTT space has historically hindered patients’
13 access to treatment required by the Program Guide. Although the Special Master found
14 that this issue had improved in his most recent report, “there were three institutions where
15 treatment space for holding team meetings were observed to be inadequate.” (Special
16 Master’s 28th Round Report, ECF No. 7074 at 110.)
17                       35.    “Adequate Individual Treatment Space”
18                 See item number 34 above.
19                       36.    “Percentage of Clinical Restraint Occurrences Meetings All of the
                                Audit Criteria”
20
                   The March 1, 2016 memo – Use of Mechanical Restraints in MHCB Unit, describes
21
     when such restraints may be used. (See 2018 Program Guide, ECF No. 5864-1 at 372.)
22
     There are also numerous provisions in the Program Guide about restraint use, signaling the
23
     materiality of these provisions. (See Program Guide at 12-5-17 to 12-5-23, ECF No. 5864-
24
     1 at 87-93.)
25
                         37.    “Seclusion Duration” and “Seclusion Rate”
26
                   Defendants contend that these indicators are “informational” only. (ECF No. 7089-
27
     1 at 9.) Because the Program Guide mandates numerous requirements for use of seclusion,
28
     [3707891.2]
                                                        12
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 18 of 23


 1 these indicators are key. See Program Guide at 12-5-23, ECF No. 5864-1 at 93
 2 (“Seclusion shall only be used on a written or verbal order by an authorized clinician;”
 3 “The initial order for seclusion shall not exceed four hours;”), 12-5-24, ECF No. 5864-1 at
 4 94 (“Subsequent orders for continuation of seclusion shall not exceed four hours.”), 12-5-
 5 25, ECF No. 5864-1 at 95 (“During the entire period of seclusion, the inmate-patient shall
 6 remain on direct one on one nursing observation;” patients in seclusion must be checked
 7 by a nurse within the first 15 minutes, by a physician or nurse practitioner in the first 4
 8 hours, and after these initial checks, by a nurse every 4 hours and by an authorized
 9 clinician every 24 hours; every 15 minutes, the nurse must offer fluids and nourishment
10 and every hour the nurse must evaluate the patient’s need for “toileting, exercise, personal
11 hygiene products, temperature, room environment, and cleanliness.”). Indicators are
12 needed to ensure that these requirements are being met.
13                 C.    REMEDIAL REQUIREMENTS FOR WHICH INDICATORS
                         SHOULD BE DEVELOPED
14
                   In addition to matters already reported to the Court (Section A, above), and matters
15
     already tracked in CQIT (Section B, above), there are remedial requirements not yet
16
     tracked in CQIT that should be covered by “key” indicators to assess compliance. These
17
     are listed below.
18
                         1.     Keeping Patients in the EOP Minimum of 90 Days After
19                              Segregation Discharge
20                 Patients “referred from the ASU or PSU to a GP-EOP Unit shall be retained at the
21 EOP level of care for a minimum of 90 days” to support “adjustment to the GP
22 environment.” (Program Guide at 12-4-8, ECF 5864-1 at 57.) This is an essential measure
23 of the system’s ability to prevent harm to patients caused by segregation stays.
24                       2.     Mental Health Crisis Bed Intake Assessments
25                 This must occur within 24 hours of placement. (Program Guide at 12-5-11, ECF
26 5864-1 at 81.) The assessment is necessary “to meet the critical needs of the seriously
27 mentally disordered inmate-patient” and “to rule out medical conditions that may be a
28 cause of presenting symptoms.” (Id.)
     [3707891.2]
                                                        13
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 19 of 23


 1                       3.     Psychiatrist Services Unit (PSU) Behavioral Incentive Programs
 2                 The Program Guide requires that “[e]ach PSU shall have a behavioral incentive
 3 program with criteria for achieving and retaining each level.” Program Guide at 12-9-7,
 4 ECF 5864-1 at 159. The proper operation of these behavioral incentive programs is
 5 necessary to remove custody-based obstacles to mental health care.
 6                       4.     Documentation of Custody-Clinical Contacts.
 7                 The Program Guide pocket part memos include a requirement that when clinicians
 8 consult with custody staff about mental health needs, the clinicians include the name of the
 9 clinician in the patient’s mental health records. (May 8, 2015 Memo – Consulting Staff
10 Name Documentation in Healthcare Records, ECF No. 5864-1 at 270.) This requirement
11 serves an essential purpose to address custody-based obstacles to care. It should be
12 tracked with a “key” indicator.
13                       5.     5-Day Follow Ups After Discharge from Intermediate and Acute
                                Inpatient Care.
14
                   Patients returning to regular housing or EOP housing are to receive 5-day follow-up
15
     evaluations under the Program Guide pocket parts. (ECF No. 5864-1 at 367-370.) This is
16
     a suicide prevention measure and should be included as a “key” indicator. (See Fourth Re-
17
     Audit, ECF No. 6879-1 at 35 n.10.) The existing 5-day follow-up indicators in
18
     Defendants’ March 17, 2021 filing at ECF No. 7089-1 at 3 may cover only MHCB
19
     discharge follow-ups, not inpatient discharge follow-ups.
20
                         6.      CCCMS Class Members in Minimum Support Facilities (MSFs)
21
                   Part of the Hecker access remedy removes mental health barriers to accessing Level
22
     I Minimum Support Facilities. The Program Guide pocket parts include a requirement of
23
     CCCMS access to MSFs. (ECF No. 5864-1 at 284-298.) The compliance benchmarks
24
     must include an indicator to determine whether CCCMS class members are receiving this
25
     access.
26
                         7.     Non-disciplinary Segregation (NDS)
27
                   After trial findings on the harms of administration segregation to class members, the
28
     [3707891.2]
                                                        14
                                    PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 20 of 23


 1 Court ordered removal of class members housed in segregation for non-disciplinary
 2 reasons. Coleman v. Brown, 28 F. Supp. 3d 1068, 1099-1100 (E.D. Cal. 2014). These
 3 findings resulted in several Program Guide pocket part policies that are missing from
 4 Defendants’ list of key indicators. (See ECF No. 5864-1 at 495-498, 500-503.)
 5                       8.     Controlled Versus Immediate Uses of Force
 6                 The post-2013 remedial measures create a bright line between “controlled” uses of
 7 force and “immediate” uses of force, as well as limits on uses of force in both situations
 8 where staff have the opportunity to de-escalate the situation without force.
 9                       The differences between these two categories are significant to
                         the remedy in this case. “Immediate” uses of force are applied
10                       without the reflection and intervention that can avoid or
                         prevent the serious harm suffered by members of the plaintiff
11                       class when force is used. See RT at 1967:6–12. Thus, the
                         definition of immediate use of force must be adequate to
12                       exclude uses of force in circumstances where “time, distance
                         and delay” can be taken before force is used.
13
     Coleman, 28 F.Supp.3d at 1081–82; see ECF No. 5864-1 at 543-563, 568-573.
14
     Defendants have not updated CQIT to track these requirements, much less included any
15
     “key” indicators in their recent filing.
16
                         9.     Procedures for Mental Health Assessment of Inmate Indecent
17                              Exposure and Treatment for Exhibitionism
18                 The Compendium includes the Court’s March 12, 2007 order on assessment and
19 treatment of exhibitionism (ECF No. 2157), as well as the policy memos arising from the
20 March 12, 2007 order. (See ECF No. 6431 at 5, 7 (Aug. 31, 2007 Amended Policy for
21 Adult Males Referred for Treatment of Exhibitionism.) These remedial measures are
22 critical to prevent overuse of segregation and use of force. Defendants have presented no
23 indicators that can be used as benchmarks for compliance.
24                       10.    Least Restrictive Housing [LRH] in Inpatient Settings
25                 Defendants have presented no indicators measuring the requirements of the June 30,
26 2017, Policy Housing Review/Least Restrictive Housing (12.11.2111), which is part of the
27 Compendium. (ECF No. 6431 at 5.) Defendants’ inpatient programs are plagued with
28 custody-based obstacles to care, including holding patients in locked-down units that
     [3707891.2]
                                                       15
                                   PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 21 of 23


 1 severely limit individual and group treatment. In order to address these problems, patients
 2 are to be moved out of locked down units to the “least restrictive housing” compatible with
 3 their case factors. (See Special Master’s Inpatient Monitoring Report, May 25, 2016, ECF
 4 No. 5448 at 9, 120-122, Order of March 8, 2017, ECF No. 5573 (requiring “creation of a
 5 consistent and uniform patient level system to be utilized across all of its [DSH’s] inpatient
 6 programs that treatment Coleman class members.”) In the January 2021 inpatient report,
 7 the Special Master found that Defendants “struggle with placing those patients for whom
 8 the setting is not contraindicated for clinical and/or custodial reasons in their LRH.” (ECF
 9 No. 7039 at 42.) Defendants’ performance in getting inpatients to least restrictive housing
10 in inpatient programs should be a “key” indicator.
11                                                 CONCLUSION
12                 For the reasons stated above, Plaintiffs’ request that the Court reject the list of
13 “key” indicators filed at Docket No. 7089 and direct Defendants to develop a
14 comprehensive list in compliance with the Court’s orders of September 3, 2020 and
15 December 17, 2020.
16
17 DATED: March 23, 2021                             Respectfully submitted,
18                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
19
20                                                   By: /s/ Ernest Galvan
21                                                       Ernest Galvan

22                                                   Attorneys for Plaintiffs
23
24                                            ORDERS REVIEWED
25                 By my signature above, I certify that I have reviewed the following orders in
26 preparing these objections:
27
28
     [3707891.2]
                                                          16
                                     PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 22 of 23


1                  Date           Docket      Subject

2                  12/24/2020      7004       Suicide Prevention

3                  12/24/2020      7003       Pre-filing requirements
4                  12/17/2020      6996       Benchmarks
5                    9/3/2020      6846       Benchmarks

6                   2/20/2019      6095       Custody and Mental Health Partnership Plan

7                    3/8/2017      5573       Inpatient Care

8
                     5/1/2015      5305       Discipline and Use of Force
9
                                              Order Approving Use of Force, Discipline, and Segregation
                    8/11/2014      5196
10                                            Plans

11                  4/10/2014 5131/5133 Discipline and Use of Force; 28 F. Supp. 3d 1068.

12                  3/12/2007      2157       Assessment and Treatment of Exhibitionism
13
14                               ACRONYMS AND ABBREVIATIONS USED
15                        ACRONYM                                        FULL TEXT
16                              ASU                            Administrative Segregation Unit
17                          CCCMS                   Correctional Clinical Case Management System
18                          CCHCS                       California Correctional Health Care Services
19                              CCII                                Correctional Counselor II
20                              CCR                            California Code of Regulations
21                           CDCR                        California Department of Corrections and
                                                                      Rehabilitation
22
                            CMHPP                       Custody and Mental Health Partnership Plan
23
                                CPR                            Cardiopulmonary Resuscitation
24
                                CQIT                      Continuous Quality Improvement Tool
25
                                D/C                                         Discharge
26
                                DOM                            Department Operations Manual
27
                                DSH                             Department of State Hospitals
28
     [3707891.2]
                                                               17
                                       PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
     Case 2:90-cv-00520-KJM-DB Document 7101 Filed 03/23/21 Page 23 of 23


1                  ACRONYM                                FULL TEXT
2                     DX                                    Diagnosis
3                     EC                             Effective Communication
4                    EOP                        Enhanced Outpatient Program
5                     GP                                General Population
6                     ICC                    Institution Classification Committee
7                    IDTT                      Interdisciplinary Treatment Team
8                    LOS                                  Length of Stay
9                    LRH                             Least Restrictive Housing
10                    MH                                  Mental Health
11                   MHA                            Mental Health Assessment
12                  MHCB                             Mental Health Crisis Bed
13                  MHSDS                  Mental Health Services Delivery System
14                   MSF                            Minimum Support Facilities
15                   NDS                         Non-disciplinary Segregation
16                    PIP                        Psychiatric Inpatient Program
17                   PSU                             Psychiatric Services Unit
18                    PT                              Psychiatric Technician
19                   RVR                              Rules Violation Report
20                   SHU                              Security Housing Unit
21                  SPRFIT                 Suicide Prevention and Response Focused
                                                      Improvement Team
22
                     SRE                             Suicide Risk Evaluation
23
24
25
26
27
28
     [3707891.2]
                                               18
                            PLAINTIFFS’ OBJECTIONS RE CQIT INDICATORS
